Citation Nr: 1757333	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to left total knee arthroplasty (TKA), status post revision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Appellant had active military service from July 1959 to August 1962.

This case comes to the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

A motion to advance this appeal on the Board's docket was raised at the October 2017 hearing.  The undersigned is granting the motion and advancing the appeal    on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2017) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee disability was   denied in an April 2010 rating decision that was not appealed, nor was any new    and material evidence submitted within the appeal period; that decision is final.




2.  The competent medical evidence is at least in equipoise as to whether the Veteran's right knee disability is caused by his service-connected left TKA,       status post revision.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for a right knee disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for establishing service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a right knee disability was initially denied in an April 2010 rating decision.  Although the Veteran was notified of that decision in an April 14, 2010 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the April 2010 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); see also 38 C.F.R. §§ 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In February 2014, the Veteran filed a petition to reopen his claim for a right knee disability.  The petition was denied in a September 2014 rating decision, which the Veteran timely appealed.  

Evidence received since the April 2010 denial of the claim includes additional VA and private treatment records, a June 2017 VA opinion, an October 2017 disability questionnaire (DBQ), and the Veteran's testimony at the October 2017 hearing.     The evidence is new, in that it was not of record at the time of the April 2010 rating decision.  Additionally, the November 2014 VA treatment record and October 2017 DBQ are material because they indicate that the Veteran's current right knee disability is related to his service-connected left TKA, status post revision.  Accordingly, the Board finds that new and material evidence has been received, and the claim for service connection for a right knee disability is reopened.  Shade, 24 Vet. App. 
at 117.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017). 

As an initial matter the Veteran is diagnosed with right knee degenerative joint disease (DJD), status post TKA.  The Veteran contends that his current right knee disability is secondary to his service-connected left TKA, status post revision.  Accordingly, the claim turns on whether there is a nexus between the Veteran's right knee disability and his service-connected left knee disability.  The record contains conflicting medical opinions on this matter.  

A March 1982 VA examination report indicates that the Veteran reported that        he had sensations of pressure in his right knee because he favored that leg while walking.  The examiner noted that he walked with a marked limp, favoring his         left leg with minimal flexion of the left knee.

A July 1992 VA examination report notes that even subsequent to his 1988 left knee TKA the Veteran continued to have a left limp and gait disturbance secondary to his left knee flexure contracture, loss of motion, and continued discomfort.  

In a January 2010 VA treatment note, W. L. S., PA-C, a physician's assistant with VA orthopedic surgery service, stated that the Veteran's right knee problems were due to him favoring the left knee.  

In February 2010, a VA clinician, Dr. T. S. opined that there was no relationship between the arthritis in the Veteran's right and left knees.  The physician noted    that even assuming there was an abnormal gait, there was no medical literature or consensus among medical experts to indicate that arthritis in one knee would cause arthritis in the non-affected knee.  The physician further noted that everyone in their 60s had degenerative arthritis in multiple joints, including the knees.  Therefore,      it was his opinion that the Veteran's right and left knee conditions were totally unrelated.  

In a September 2013 VA treatment record, C. S., ARNP, noted that the Veteran had a long history of left knee problems with multiple surgeries that placed strain on his right knee.  

In an October 2013 treatment record, W. L. S., PA-C stated that the Veteran had right knee pain and DJD secondary to his left TKA causing him to favor his right knee.  

In an August 2014 correspondence, an unidentified VA provider opined that the multiple surgeries on the Veteran's left knee more likely than not contributed to his right knee pain and DJD because the Veteran was unable to rely on his left knee for support.  

In a November 2014 VA treatment record, W. L. S., PA-C explained that because the Veteran had osteoarthritis in the left knee which resulted in a TKA, his right knee would have been exacerbated by his left knee for more than 40 years due to     his antalgic gait favoring the left knee even prior to the TKA.  Therefore, it was his opinion that the Veteran's right knee was more likely than not a service-connected condition.

An August 2015 VA treatment record authored by W. L. S., PA-C indicated that the Veteran's right knee problems were caused by his left knee.  

In June 2017, Dr. T. S. stated that after reviewing the evidence of record he disagreed with the conclusory positive opinions.  He acknowledged that while there was some medical controversy regarding the issue, it was nevertheless his opinion that it was less likely than not that the Veteran's right knee disability was proximately due to or the result of his left knee disability.  He explained that there was no evidence in the medical literature, consensus in the medical community, or evidence in this specific case to support finding a causal or aggravational relationship between the Veteran's bilateral knee conditions.  

At his October 2017 hearing, the Veteran testified that he began to have problems with his right knee 35 to 40 years ago secondary to continuous weight changes and limping due to his left knee disability.  The Veteran denied having any acute injuries to his right knee.  

In an October 2017 disability questionnaire, C. S., ARNP, noted that the Veteran's July 1961 left knee surgery and osteomalacia of the left patella resulted in an involuntary compensatory mechanism to reduce the load transmitted on the left  knee and thereby reduce the Veteran's left knee pain. She opined that it was more likely than not that the Veteran's service-connected left knee condition created compensatory weight bearing over a 50 year period aggravating DJD in the Veteran's right knee.  On that basis, she opined that the Veteran's service- connected left knee disability was the proximal cause of his right knee          disability.  

After reviewing the evidence, the Board finds the competent medical evidence
to be in relative equipoise as to the question of whether the Veteran's right knee disability is causally related to his left knee disability. The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In light of the above and resolving reasonable doubt in favor of the Veteran, service connection for right knee disability as secondary to left TKA, status post revision, is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

Entitlement to service connection for a right knee disability as secondary to left TKA, status post revision, is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


